DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 19, 21-24, 38, 39 and 41-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyd (US 4,503,149) in view of Schuurs et al. (US 4,254,223). This rejection was applied to claims 17, 19, 21-24, 38, 39 and 41-50 in Paragraphs 14-23 of the Non-Final Rejection mailed 05/26/22. The rejection remains in effect for claims 17, 19, 21-24, 38, 39 and 41-50 and now also applies to new claims 51-54.  Please see Response to Arguments below. 
Claims 18, 20, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyd (US 4,503,149) in view of Schuurs et al. (US 4,254,223), and further in view of Hyman (US 4,992,365). This rejection was applied in Paragraph 24 of the Non-Final Rejection mailed 05/06.  The rejection remains in effect.  Please see Response to Arguments below.

Claims 55 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyd (US 4,503,149) in view of Schuurs et al. (US 4,254,223), and further in view of Barber et al. (US 5,969,814).  Boyd and Schuurs, as previously combined in Paragraphs 14-23 of the Non-Final Rejection mailed 05/26/22, teaches every element of claims 55 and 56 except for the magazine holding a plurality of cartridges.  Boyd teaches a method of processing a fluid sample the method includes the steps of obtaining the fluid sample, filtering the sample, and then performing a dilution step. The dilution step includes centrifuging the filtered fluid, removing the supernatant fluid portion and then replacing the fluid with a saline solution to redisperse the solids in the bottom of the tube. Boyd then teaches spectrophometric analysis of the redispersed solution. See column 2, line 38 — column 3, line 57 of Boyd. Boyd does not explicitly recite transferring the redispersed solution to another container before the spectrophometric analysis. Boyd also does not teach a magazine having a plurality of cartridges with samples. 
Schuurs teaches a device for performing optical assays. The embodiments of the device most relative to the instant claims is shown in Figures 1 and 3 and described in columns 2-3. The device is comprised of a plurality of reaction vessels having a bottom shape that provides an improvement upon optical assays performed on liquids in a container. The singular vessel is shown in Figure 1, while Figure 3 shows an array of the vessels in the form of a microplate. In column 2, lines 6-47, Schuurs teaches that the shape of the reaction vessel increases the sensitivity of optical assays performed on the materials in the vessels. In addition - in column 3, lines 24-29 - Schuurs teaches the microplate is suitable for automating the performance of assays on a large number of liquid samples. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the microplate of vessels from Schuurs with the method of Boyd. One of ordinary skill in the art at the time would add the microplate to Boyd in order to place the samples into a container that increases the sensitivity of optical assays performed and to also process multiple samples as taught by Schuurs. The Examiner considers the microplate shown in Figure 3 of Schuurs to be a cartridge with a plurality of cups or cuvettes, but the combination of Boyd and Schuurs does not teach a magazine having a plurality of cartridges with samples. 
Barber teaches an optical analysis system. The system is best shown in Figure 1 and includes a cabinet body (12) having a plurality of stations. The stations include a sample station (14) dimensioned to retain a plurality of containers (48) in a carousel (24) and a reagent station (16) for storing sample containers (20)  and reagent containers (20, 48) having a plurality of containers within.  The sample containers (20) and reagent containers (48) are each comprised of cartridges having vessels within.  The carousels are used to store and process multiple sample reagent containers.  See Figure 1 and columns 7-8.  The Examiner considers the sample station carousel (24) and reagent station carousel (52) to meet the limitation of magazines as recited in the claims. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the carousel elements from Barber with the combined method of Boyd and Schuurs.  One of ordinary skill in the art would add the carousels to Boyd and Schuurs in order to store and process multiple cartridges as taught by Barber.

Response to Arguments
Applicant’s arguments, filed 08/24/22, with respect to the rejection of claims under pre-AIA  35 U.S.C. 112, second paragraph, as being unpatentable over Boyd (US 4,503,149) in view of Schuurs et al. (US 4,254,223) have been fully considered and are persuasive.  Applicant has amended the claims to address the issues previous set forth by the Examiner in Paragraphs 5-9 of the Non-Final Action mailed 05/26/22 and then argued that the amendments are sufficient to overcome the previous rejection under pre-AIA  35 U.S.C. 112, second paragraph. See page 8 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn.  

Applicant’s arguments, filed 08/24/22, with respect to the rejection of claims 17, 19, 21-24, 38, 39, and 41-56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyd (US 4,503,149) in view of Schuurs et al. (US 4,254,223) have been fully considered but they are not persuasive.  Applicant has amended claims 17 and 38 to recite “transferring the final solution into an optical cup or cuvette within a cartridge for analysis” and then argued that this feature is not taught By Boyd or Schuurs.  See pages 8-9 of Applicant’s Remarks. The Examiner respectfully disagrees and submits the following in rebuttal.
Applicant has argued the prior art Schuurs teaches a microplate and does not teach an optical cup or cuvette within a cartridge.  See page 9 of Arguments. The Examiner submits this argument is narrower than the claim is currently written and that the claim as written does not require to two separate or separable elements as Applicant has argued.  Claims 17 and 38 as currently written recite “transferring the final solution into an optical cup or cuvette within a cartridge for analysis”.  The Examiner submits that Figure 3 of Schuurs an optical cup or cuvette (reaction vessel) located within a cartridge (microplate). The Examiner notes that claims 55 and 56 have been interpreted to recite separate elements – the plurality of cartridges and the magazine – but the Examiner again submits the microplate of Schuurs having reaction vessels within as shown in Figure 3 meets the limitation(s) of amended claims 17 and 38. 
Regarding amended claim 45 and new claims 52 and 53 – Amended claim 45 and the new claims recite a container having a sidewall that is continuously tapered.  Applicant has argued that this feature is not taught by the prior art Schuurs.  The Examiner notes that Schuurs teaches a reaction vessel having two tapered portions in Figure 2, but does not teach a reaction vessel having a continuously tapered sidewall. The Examiner takes the position that the difference between the vessel of the prior art Schuurs and the vessel of the instant claims is a change in shape that is not patentably distinct from the prior art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In the instant case, the device of the instant claims would not perform the functions of containing material to be analyzed and reflecting light back in an upwardly direction differently than the vessel of the prior art Schuurs. 
Regarding new claim 51 – The Examiner considers the microplate of Schuurs to meet the limitation of a cartridge that includes a plurality of compartments as recited in the claim.  The Examiner  submits the phrase “for holding at least the optical cup or cuvette, a centrifuge tube, and at least one pipette tip for diluting the dissolved materials in the fluid sample” is an intended use phrase.  The microplate of Schuurs contains vessels that can be used to hold the elements listed in the intended use phrase. 
Regarding claim 54 – The Examiner directs Applicant to Figures 2-3 and column 3, lines 16-23 of Schuurs which teach a vessel having the funnel shaped bottom such that the fluid sample contacts the angled portion having the reflective surface. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        December 02, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798